Citation Nr: 1134586	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  11-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to March 31, 2008 for the grant of VA death pension benefits with aid and attendance. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1941 to October 1945.  He died in September 1976, and the appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 determination of a VA Regional Office (RO), which granted entitlement full VA death pension benefits with aid and attendance, effective March 31, 2008.  A notice of disagreement was filed in June 2010 with regard to the effective date assigned; a statement of the case was issued in April 2011; and, a substantive appeal was received in June 2011.  A Board video conference hearing was held in August 2011.  Additional evidence was received at the time of the Board hearing.  However, in an attached August 2011 statement as well as on the record at the hearing, the appellant waived RO consideration of such evidence.  

At the Board hearing, the appellant raised a claim asserting that clear and unmistakable error (CUE) was involved in a September 1978 determination by the RO, which denied death pension benefits.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in September 1976.

2. The appellant filed a claim for VA death pension benefits in August 1977, which was denied by the RO in a September 1978 determination; a notice of disagreement was not received to initiate an appeal from this determination. 

3.  The appellant did not file another claim for VA death pension benefits until March 31, 2008.

4.  The RO granted VA death pension benefits with aid and attendance with an effective date of March 31, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to March 31, 2008, for the award of death pension benefits with aid and attendance, have not been met.  38 U.S.C.A. §§ 5105, 5110, 5111 (West. 2002); 38 C.F.R. §§ 3.114(a), 3.152, 3.153, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  The law is dispositive in the instant claim.  

The record further shows that there is no additional pertinent evidence which has been identified by the appellant.  At the Board hearing, the appellant's daughter testified that she had exhausted all attempts to obtain any pertinent medical records, including Social Security Administration (SSA) records, and it would be futile for the Board to remand for these records.  Accordingly, any assistance requirement has also been met.  

Analysis

In the present case, the appellant contends that she is entitled to an effective date earlier than March 31, 2008, for the grant of  VA death pension benefits with aid and attendance.  She essentially claims that she should be awarded these benefits from the date of the Veteran's death in September 1976.  The record shows that she filed a claim for such benefits in August 1977, which was denied by the RO in September 1978 because her income at that time exceeded maximum annual pension rate of $3770.00.  The appellant did not initiate an appeal from this determination.  Under the circumstances, the Board finds that the September 1978 determination became final.  38 U.S.C.A. § 7105(c).  The appellant filed a subsequent claim for death pension benefits with aid and attendance on March 31, 2008.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

When a claim for death benefits is received within one year of the initial report of actual death, the appropriate effective date shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c).  The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In the instant case, given the finality of the September 1978 determination, the appellant's claim filed on March 31, 2008 was essentially considered a claim to reopen.  Significantly, the appellant does not claim that she filed a claim for death pension benefits at any point between the September 1978 determination and the March 31, 2008 claim, but rather that she was unaware of her eligibility for such benefits.  Unfortunately, being unaware of benefits cannot be the basis for awarding an earlier effective date.  Further, there is no evidence that indicates any intent on the part of the appellant to apply for death pension benefits until the March 2008 claim.  In sum, the first documentation of record showing any intent on the part of the appellant to seek death pension benefits after the September 1978 final determination was her March 31, 2008, claim. 

At the Board hearing, the appellant argued that she was not informed of her appellate rights at the time of the September 1978 determination.  However, the back page of the determination clearly gave notice of procedural and appellate rights.  Moreover, the appellant also argued that there was no notice that she could reapply for such benefits if her income changed.  However, again, on the back page of the determination, the appellant was clearly informed that if her income was materially reduced, she could submit the enclosed VA Form 21-4100 to notify the RO of such a change.  In sum, despite her assertions, the evidence of record clearly shows that the appellate was informed of her ability to reapply if there was a change in income as well as of her appellate rights to appeal.  The Board also finds it significant that the appellant was represented by an accredited service organization at the time that would also have had knowledge of her rights.  

Importantly, in statements of record and at the Board hearing, the appellant through her daughter has asserted that during the time period when her initial claim was denied, the appellant was mentally and physically incapable of filing a notice of disagreement.  In other words, due to her illnesses, she was incapable of understanding her procedural rights.  In support of her claim, the appellant has submitted private treatment records from October 1976 through 1979, which showed that the appellant was treated for coronary artery disease during this period and hospitalized at Brentwood from July 1977 to August 1977.  It was also provided that the appellant began receiving SSA disability benefits during in 1977.  However, unfortunately, these records appear to be unavailable. 

This assertion essentially gives rise to an argument of equitable tolling of the filing time period for a notice of disagreement.  There is no statutory or regulatory authority to toll the notice of disagreement filing deadline.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201; see also Percy v. Shinseki, 23 Vet.App. 37, 44 (2009) (noting that the statutory language for the notice of disagreement filing time limit is mandatory and jurisdictional in nature).  This leaves only the possibility of a constitutional violation meriting equitable tolling due to the appellant's psychiatric or physical condition.  Barrett v. Shinseki, 22 Vet.App. 457, 461 (2009).  In certain instances, the time for perfecting an appeal of an earlier decision may be equitably tolled because of extenuating circumstances, such as mental or physical incapacity.  Case law has indicated that, as a claims processing rule, rather than jurisdiction-conferring statute, the one year period specified in § 5110(f) is subject to equitable tolling in certain circumstances.  See Bowles v. Russell, 551 U.S. 205, 210 (U.S. 2007) (noting the difference between claims-processing rules and jurisdictional rules); Barrett v. Shinseki, 22 Vet. App. 457, 460 (2009) (discussing Bowles and the distinction between claims- processing rules and jurisdictional statutes); Henderson v. Peake, 22 Vet. App. 217, 220n.2 (2008) (citing John R. Sand & Gravel Co. v. United States, 128 S.Ct. 750, 753 (2008), for the proposition that a claims-processing rule or statute of limitations may be equitably tolled, as neither is a jurisdiction-conferring statute as contemplated by Bowles); Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  In addition to the concept of equitable tolling, VA has promulgated a regulation that allows for time periods to be tolled based on good cause.  See 38 C.F.R. § 3.109.  In relevant part, noted the Court, this regulation reads, "[t]ime limits within which claimants or beneficiaries are required to act to perfect a claim or challenge an adverse VA decision may be extended for good cause shown."  38 C.F.R. § 3.109(b).

The application of equitable tolling within the context of Veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the United States Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id.   

Although the current case-law is somewhat unclear as to under what circumstances equitable tolling may be considered, the Board will address whether the period for filing the notice of disagreement should have been tolled for equitable reasons in the instant case.  The appellant's daughter has asserted 30 years later that her mother was incapable of understanding her rights at the time of the September 1978 determination.  In support of her contention, she has also included a lay statement from a family friend that also indicates that the appellant was mentally and physically incapacitated at that time.  However, the Board observes that the evidence of record contradicts this assertion.  Importantly, there is no evidence that VA knew that the appellant's condition rendered her unable to understand the notice provided.  There was no medical evidence at that time showing mental incapacity.  When she submitted her August 1977 claim, the appellant included a coherent handwritten statement detailing certain medical expenses.  This statement was signed by the appellant and gave no indication of mental illness.  

Moreover, the RO sent a letter to the appellant in September 1977 requesting additional evidence concerning her income to which she responded with a completed VA Form 21-4100.  Again, there was nothing on the face of this document to show mental incapacity.  Moreover, while 1976 to 1978 private treatment records that were submitted in 2008 showed treatment for coronary artery  disease, these records do not document any objective findings of mental incapacity.   Further, in October 1976, the appellant also appointed a service organization to represent her at that time.  There was no indication from the appellant's representative, who was copied on the September 1978 denial, that the appellant was mentally incapable of understanding her rights.  With respect to the appellant being physically incapacitated, despite the daughter's assertions, the record shows that the appellant was able to file a claim for pension benefits shortly after being released from the hospital in August 1977.  Given this evidence which fails to demonstrate physical or mental incapacity, the Board must determine that the lay assertions by the daughter and family friend given 30 years after the fact cannot be deemed credible.  In sum, the appellant's actions around the time of the September 1978 determination are much more probative than statements given by others over 30 years later.  Again, the record shows that RO sent adequate notice to the appellant's then-address of record.  As discussed above, there is no identified deficiency of notice.  See id.  Under the circumstances, the notice of disagreement filing period cannot be tolled on constitutional grounds for equitable reasons.  See id.  

Although the appellant submitted income and medical expense information which was considered by the RO at the time of the September 1978 determination, the appellant's daughter has also asserted that the determination was in error because due to the appellant's mental and physical health, she was incapable of providing the necessary information to complete the required forms concerning her income and medical expenses at that time.  She has also indicated that the income information provided at that time was incorrect.  This assertion appears to amount to a claim of clear and unmistakable error in the prior determination.  However, as this issue has not been addressed by the RO, it is currently not before the Board and has been referred back to the RO for appropriate action.  

While the Board is sympathetic to the appellant's beliefs that an earlier effective date is warranted; under the circumstances, the Board is precluded by statute and regulation from assigning an effective date prior to March 31, 2008, for the grant of VA death pension benefits with aid and attendance.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than March 31, 2008.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an effective date prior to March 31, 2008, for the grant of VA death pension benefits with aid and attendance, is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


